                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION
UNITED STATES OF AMERICA
VS.                                   CRIMINAL NO.: 5:18-CR-16-DCB-FKB
ARTHUR WILSON                                                DEFENDANT
                                ORDER
      This matter comes before the Court on Defendant Arthur

Wilson (“Wilson”)’s Motion to Declare the Indictment Defective

Due to Duplicity (Doc. 139), and Motion to Suppress and/or

Exclude (Doc. 138). This Court held a hearing on the

aforementioned motions on October 21, 2019. Having read the

Motions, memoranda in support, applicable statutory and case

law, heard the arguments by the Government and Defendant, and

otherwise being fully informed in the premises finds that the

Defendant’s Motions should be DENIED.

                              Background

      On August 21, 2018, Defendant Wilson was indicted in

criminal case no. 5:18-cr-16-DCB-LRA on one count of conspiring

with others to distribute and possess with intent to distribute

50 grams or more of methamphetamine. A warrant was issued for

his arrest, and Defendant Wilson was arrested on September 27,

2018. On March 19, 2019, the Government filed a superseding

indictment in criminal case number 5:18-cr-16-DCB-LRA. On July



                                  1
24, 2019 – approximately ten months later – the Government filed

a new indictment against Defendant Wilson in criminal case no.

5:19-cr-11-DCB-LRA. That indictment states that Defendant

Wilson, “conspired with others to distribute and possess with

intent to distribute 500 grams or more of a mixture and

substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, and less than 50 kilograms of

marijuana, a Schedule I controlled substance.”

                              Discussion

Motion to Declare Indictment Defective

     The Defendant is indicted on one count of conspiracy that

alleges two violations of a single federal drug statute, 21

U.S.C. § 841(a)(1). The two violations are: (1) conspiracy to

distribute and possess with intent to distribute less than 50

kilograms of marijuana, and (2) conspiracy to distribute and

possess with intent to distribute 500 grams or more of a mixture

and substance containing a detectable amount of methamphetamine.

The Fifth Circuit has held, “The allegation in a single count of

a conspiracy to commit several crimes is not duplicitous, for

‘[t]he conspiracy is the crime, and that is one, however diverse

its objects.’” United States v. Cooper, 966 F.2d 936, 939 (5th

Cir. 1992). Therefore, in this case, the indictment’s charge of

conspiracy to commit several crimes is not duplicitous.

                                2
     Both violations are encompassed by § 841(a)(1). However, as

the Defendant correctly asserts, the sentence range for

conspiracy to distribute and possess with the intent to

distribute less than 50 kilograms of marijuana is significantly

lower than the sentence range for conspiracy to distribute and

possess with the intent to distribute 500 grams or more of a

mixture and substance containing a detectable amount of

methamphetamine.

     Defense counsel and the prosecution met with the

undersigned on December 10, 2019 to discuss jury instructions

and special verdict form, so as to resolve any ambiguities

regarding the applicable sentencing range. As this issue shall

be resolved through the abovementioned documents, the

Defendant’s Motion to Declare the Indictment Defective is

DENIED.

Motion to Suppress and/or Exclude

     The Defendant requests that the Court exclude a disc

labeled “1-F, Recorded Calls-Wilson” that contains recordings of

approximately eight (8) phone calls from the dates of March 8,

2019 through May 20, 2019. [ECF No. 138] at p. 1. The Defendant

asserts that the calls are a violation of Defendant Wilson’s

Sixth Amendment rights. The Defendant bases this assertion on

“the fact that the recorded calls were given directly to the

                                3
Government, one can only assume that they were recorded at the

direction of the Government or law enforcement by someone

working on behalf of the Government.” Id. at p. 2. The Defendant

asserts this is a Massiah violation, which occurs when someone

acting at the request of the Government deliberately elicits

incriminating statements about a charged offense. See Maine v.

Moulton, 474 U.S. 159, 176–77 (1985). “[A] criminal defendant

may not have ‘used against him at his trial evidence of his own

incriminating words, which federal agents had deliberately [and

surreptitiously] elicited from him after he had been indicted

and in the absence of his counsel.’” United States v. Fields,

761 F.3d 443, 477-478 (5th Cir., 2014).

     The Government asserts that it did not violate the

Defendant’s Sixth Amendment right to counsel. The Defendant

failed to meet his burden and demonstrate that the Government

and their informant “took some action, beyond merely listening,

that was designed deliberately to elicit incriminating remarks.”

Kuhlmann v. Wilson, 477 U.S. 436, 459 (1986). As evidenced by

the recordings, the Defendant initiated the conversations at

issue. [ECF No. 9] at p. 2.

     However, even in the event that the Defendant’s Sixth

Amendment right to counsel has been violated, that does not

necessarily prevent the Government from using the recordings for


                                4
purposes of cross-examination or impeachment if the Defendant

testifies. The Government has not made a 404(b) Motion pursuant

to the Federal Rules of Evidence, but should the Government

choose to do so the Court will hold a conference outside of the

presence of the jury to determine the admissibility of the

evidence.

     The Government correctly asserts that there is no

requirement for it to provide to the Defendant a theory of

admissibility or a description of the intended use of the

Defendant’s statements. The Government must demonstrate that the

statements at issue are admissible under the Federal Rules of

Evidence and lay the necessary predicate before seeking to admit

any statements made by the Defendant into evidence before the

jury. As such the Defendant’s Motion to Suppress/Exclude is

premature and is therefore DENIED.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that the Defendant’s

Motion to Declare Indictment Defective [ECF No. 139] is DENIED,

and the Motion to Suppress and/or Exclude [ECF No. 138] is

DENIED.

     SO ORDERED AND ADJUDGED this the 20th day of December,

2019.



                                5
    __/s/ David Bramlette________
    UNITED STATES DISTRICT JUDGE




6
